Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s election of Group I without traverse filed 6/30/21 is acknowledged.  

2.   Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-8 are being acted upon.

3.   The Title and Abstract are objected to because they do not adequately describe the claimed invention.  Applicant is advised that a Title and Abstract commensurate in scope with the invention of the instant claims are required.  Neither the Title nor the Abstract disclose the α-enolase peptides of the claims.

4.   The specification is objected to.  The a number of typographical errors, e.g., “DMARD:s” at page 1 (and throughout the specification), “anti CCP” at page 2, “CD 154” at page 17, etc.  Review of the specification and the correction of all such errors is required.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 3-6 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification reveals:
“A pathological immune response can be attenuated by administering the peptides or peptide-MHC complexes so that the regulatory T-cells or other regulatory pathways are specifically stimulated…The purpose of this is to activate regulatory T cells, rather than effector T-cells which are disease-promoting. The regulatory T-cell then inhibits pathological inflammatory cell, T cell, or B-cell activation and antibody production.”
“The peptide can be provided or administered in a form where it is bound toa MHC protein, in particular a recombinant human MHC class II protein (peptide-MHC complex). An advantage with providing or administering the peptide togetherwith a MHC class protein is that this may facilitate reactivity with T-cells andprovide a more efficient tolerization than use of the peptide alone.”
“Thus, by administering one or more of the inventive peptides or peptide-MHC complexes to patients with an autoimmune disease such as rheumatoidarthritis (RA), the immune system can be modulated and the disease can be prevented,cured, controlled or at least attenuated.”

The claims however, recite a pharmaceutical composition comprising a citrulline-containing α-enolase peptide, further comprising “an immunologic adjuvant”.   The administration of such a composition would be expected to induce an even more severe autoimmune response in the patient with RA, thus, exacerbating the disease.  See Janeway et al. (2005):  
“Most proteins are poorly immunogenic or nonimmunogenic when administered by themselves. Strong adaptive immune responses to protein antigens almost always require that the antigen be injected in a mixture known as an adjuvant. An adjuvant is any substance that enhances the immunogenicity of substances mixed with it.”

As the induction of an even more severe aberrant immune response than the RA patient is already suffering is clearly not desirable, the skilled artisan at the time of the invention would not have known how to use the citrulline-containing 
α-enolase peptide of the instant claims.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary and the lack of sufficient guidance in the specification it would take undue trials and errors to practice (use) the claimed method.

7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.   Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(b) as anticipated by U.S. Patent Application No. 2007/0077583.

The ‘583 application teaches pharmaceutical composition comprising a peptide of 8 to 20 amino acids comprising at least 8 consecutive amino acids of SEQ ID NO:22 that is 14 amino acids in length, said peptide comprising a sequence present in SEQ ID NO:22 (SEQ ID NO:17 in the reference).  The reference further teaches the peptide further comprising an aluminum salt adjuvant (see particularly, paragraphs [230] and [234]).   

The reference clearly anticipates the claimed invention.

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.  Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2007/0077583 in view of U.S. Patent No. 6,187,311.

	The ‘583 application has been discussed above.

The reference does not teach the peptide of the claims further comprising a micelle.

	The ‘311 patent teaches a pharmaceutical composition for inducing a cytotoxic T cell immune response comprising an antigen and a micelle (see particularly, the Abstract).  Said composition is taught as safe and simple to make (see particularly, the paragraph spanning columns 3 and 4).

	It would have been prima facie obvious to the ordinarily skilled artisan at the time of the invention to incorporate the peptides of the ‘582 application in the micelles of the ‘311 patent to provide safe and simple to make composition for inducing a cytotoxic T cell immune response.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office M-Th.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/27/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644